Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”) made effective as of March 27, 2008 (the
“Effective Date”), by and between NCI Building Systems, Inc., a Delaware
corporation with its principal office in the State of Texas (the “Company”), and
Kelly R. Ginn, individually (“Ginn”).

WITNESSETH:

WHEREAS, Ginn has served as an employee and executive officer of the Company,
including as its Executive Vice President—Operations, since January 1, 2007; and

WHEREAS, Ginn desires to resign as an executive officer of the Company and all
of its subsidiaries and related entities, including the position of Executive
Vice President—Operations; and

WHEREAS, the Company desires that Ginn remain as a employee of the Company in
his current position until March 31, 2008; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Resignation from Officer/Director Positions. Ginn agrees to remain employed
in his current position in a full-time capacity through the dates specified
herein. Effective as of March 31, 2008, Ginn agrees to and hereby resigns each
of his officer positions with the Company and any of its subsidiaries, and Ginn
further agrees to resign each of his director positions with any of the
Company’s subsidiaries effective as of such date and time. Ginn shall remain
employed in his position as Executive Vice President—Operations through the
Transition Date, and shall resign from such position on that date. “Transition
Date,” as used herein, shall mean March 31, 2008.

2. Separation from Employment. Following the Transition Date, Ginn hereby agrees
to be engaged as a consultant on behalf of the Company during the Advisory
Period (as defined below) on an as-needed basis. Ginn agrees to perform such
limited services as shall be requested by the Company and agreed to by Ginn at
such times and rates as are mutually agreeable to Ginn and the Company;
provided, however, that Ginn shall not be obligated to perform such services to
the extent such services would interfere with his pursuit of other personal
and/or business interests that are not inconsistent with the terms of this
Agreement, and provided, further, that Ginn will work no more than twenty
(20) hours per month in his consulting capacity on behalf of the Company.
Further, Ginn may elect to accept such assignments offered to him at his own
volition and without any risk of being in breach of this Agreement in the event
that he declines an offered assignment. Services required of him may include,
but are not limited to, the following:

a. Provide such services as are reasonably necessary to assist the Company in a
transition of his responsibilities as an officer of the Company and its
subsidiaries to any successor to such responsibilities;

 

AGREEMENT

Page 1 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

b. Respond to the best of his knowledge and belief to any questions posed by or
on behalf of the Company regarding any litigation in which the Company or any
affiliate is then or may become involved; and

c. Perform such other consulting services for the Company and its affiliates as
shall be reasonably requested by the Chief Executive Officer of the Company and
that are not materially different from his prior duties and responsibilities as
an officer of the Company.

The “Advisory Period” shall be the period from the Transition Date through
March 31, 2009 (the “Termination Date”). Unless earlier terminated pursuant to
this Agreement, Ginn’s consulting relationship with the Company shall terminate
as of the Termination Date.

3. Salary and Benefits. Except as otherwise set forth in this Section 3 or in
Section 4, Ginn shall be entitled to the consideration set forth below during
the period beginning on the Effective Date and ending on the Termination Date.

a. Salary Prior to the Transition Date. From the Effective Date through the
Transition Date, Ginn shall continue to receive his base salary in effect as of
the Effective Date, payable in accordance with the Company’s regular payroll
practices.

b. Compensation during the Advisory Period. From March 31, 2008 through
March 31, 2009, the Employee shall continue to receive his base salary in effect
as of the Effective Date, payable in accordance with the Company’s regular
payroll practices. Notwithstanding the foregoing, Ginn’s right to the
compensation specified in this Section 3(b) is conditioned upon his execution of
and, thereafter, not revoking the release provisions of Section 5 hereof.

c. Bonus. Ginn shall not be eligible for a bonus for FY2008 or thereafter unless
expressly approved by the senior management or Board of Directors of the
Company, in their sole discretion.

d. Restricted Stock. Following the Effective Date, Ginn shall be not be eligible
for any future awards of restricted stock of the Company (“Restricted Stock
Awards”) pursuant to the Company’s 2003 Long-Term Stock Incentive Plan, as
amended from time to time (as amended, the “2003 Plan”). All Restricted Stock
Awards granted to Ginn prior to December 31, 2007 will fully vest as of
March 30, 2008.

e. Options. Nothing contained herein shall amend, modify, or alter the parties’
rights or obligations under any of Ginn’s Nonqualified Stock Option Agreements.

f. Welfare Benefits. From the Effective Date through the Transition Date, Ginn
shall remain eligible to participate in the group health and medical benefit
programs that are generally made available to active employees of the Company at
the applicable active employee premium rate. From the Transition Date through
the Termination Date, Ginn and all eligible dependents shall remain eligible to
participate in the group health and medical benefit programs made available to
active employees of the Company. Following the Termination Date, nothing in this
Agreement shall be deemed to waive any rights that Ginn and/or other covered
individuals may have under the Consolidated Ominbus Budget Reconciliation Act of
1985 (“COBRA”).

g. Other Benefits. Ginn shall remain eligible to continue to participate in the
Company’s employee benefit plans and programs and perquisites on the same terms
and conditions applicable to

 

AGREEMENT

Page 2 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

executive management employees on the Effective Date through the Transition
Date. Any potential payment to Ginn of his benefits under the Company’s Deferred
Compensation Plan shall be governed by the terms of such plan. Except as
otherwise provided for herein, from and after March 31, 2008, Ginn shall not be
eligible to participate in any life insurance programs, long- or short-term
disability plans, employee benefit plans or programs including, without
limitation 401(k), retirement, profit-sharing, bonus, Deferred Compensation
Plan, severance or any other plan or program made available to employees of the
Company and its affiliates. Ginn shall be eligible for payment of vacation and
sick day accruals (accrued at 100%), if any, through the Transition Date,
payable as soon as practicable after that date in accordance with the Company’s
practices and policies. The foregoing notwithstanding, Ginn shall be entitled to
any benefits earned or vested as of the Transition date under the Company’s
401(k), Retirement, profit sharing, or other plan or program made available to
employees of the Company and its affiliates, and such benefits shall be
determined and paid in accordance with the terms of such plans.

h. Reimbursement of Expenses. The Company will reimburse Ginn for reasonable
travel and other business expenses incurred by him in the fulfillment of his
duties hereunder upon presentation by Ginn of an itemized account of such
expenditures, in accordance with Company practices and policies.

i. Use of Office and Administrative Support Staff. The Company may provide to
Ginn, to the extent necessary to perform the functions specifically requested by
the Company as are set forth in subsections 2(a) through (c) above, an office as
the Company in its discretion determines appropriate. In addition, to the extent
necessary to perform the functions specifically requested by the Company as are
set forth in subsections 2(a) through (c) above, the Company shall make
available to Ginn access to an administrative assistant through the Termination
Date.

4. Restrictive Covenants. As a material inducement to the Company to enter into
this Agreement, Ginn agrees to the restrictive covenants set forth below:

a. Non-Competition. During the Advisory Period and for the period ending five
(5) years following the Termination Date, Ginn shall not, directly or indirectly
and whether on his own behalf or on behalf of any other person, partnership,
association, corporation or other entity, engage in or be an owner, director,
officer, employee, agent, consultant or other representative of or for, or lend
money or equipment to or otherwise support, any business that manufactures,
engineers, markets, sells or provides, within a 250-mile radius of any then
existing manufacturing facility of the Company and its subsidiaries and
affiliates, metal building systems or components (including, without limitation,
primary and secondary framing systems, roofing systems, end or side wall panels,
sectional or roll-up doors, or other metal components of a building structure),
coated or painted steel or metal coils, coil coating or coil painting services,
or any other products or services that are the same as or similar to those
manufactured, engineered, marketed, sold or provided by the Company or its
subsidiaries and affiliates prior to the Termination Date. Ownership by Ginn of
equity securities of the Company, or of equity securities in other public or
privately-owned companies that compete with the Company constituting less than
1% of the voting securities in such companies, shall be deemed not to be a
breach of this covenant. Ginn agrees and stipulates that in any action or claim
brought by him or in any action or claim brought against him involving the
provisions of this Section 4, Ginn hereby waives any claim or defense that the
above non-competition covenants are unenforceable, void or voidable, for any
reason, including, but not limited to, fraud, misrepresentation, illegality,
unenforceable restraint of trade, failure of consideration, illusory contract,
mistake, or any other substantive legal defense. Further, Ginn agrees and
stipulates that the provisions of this section comport with and are in strict
compliance with Section 15.50, et seq. of the Texas Business & Commerce Code.

 

AGREEMENT

Page 3 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

b. Non-Solicitation. During the Advisory Period and for the period ending five
(5) years following the Termination Date, Ginn shall not, directly or indirectly
and whether on his own behalf or on behalf of any other person, partnership,
association, corporation or other entity, either (i) hire, seek to hire or
solicit the employment or service of any employee, agent or consultant of the
Company or its Subsidiaries and affiliates in a commercial capacity; (ii) in any
manner attempt to influence or induce any employee, agent or consultant of the
Company or its Subsidiaries and affiliates to leave the employment or service of
the Company or its Subsidiaries and affiliates; (iii) use or disclose to any
person, partnership, association, corporation or other entity any information
concerning the names and addresses of any employees, agents or consultants of
the Company or its Subsidiaries and affiliates unless such use or disclosure is
of a personal nature, is requested by the Company or is required by due process
of law; or (iv) call upon, solicit, divert or attempt to call upon, solicit or
divert the business of any customer, vendor or acquisition prospect of the
Company or any of its Subsidiaries or affiliates with whom the Company dealt,
directly or indirectly, during his engagement with the Company or its
Subsidiaries or affiliates. Ginn shall not be prohibited from hiring or
soliciting the employment or service of an agent or consultant of the Company
for purposes which do not violate Section 4(a) of this Agreement. Ginn agrees
and stipulates that in any action or claim brought by him or in any action or
claim brought against him involving the provisions of this Section 4, Ginn
hereby waives any claim or defense that the above non-solicitation covenants are
unenforceable, void or voidable, for any reason, including, but not limited to,
fraud, misrepresentation, illegality, unenforceable restraint of trade, failure
of consideration, illusory contract, mistake, or any other substantive legal
defense.

c. Confidential Information. For purposes of the covenants made in this
Section 4, the Company promises to provide Ginn (as is necessary for Ginn’s
position) with various trade secrets and proprietary and confidential
information consisting of, but not limited to, business and/or strategic plans,
budgets, fiscal plans, processes, computer programs, compilations of
information, records, sales procedures, customer requirements, pricing
techniques, customer lists, methods of doing business and other confidential
information (collectively referred to as the “Trade Secrets”), which are owned
by the Company and regularly used in the operation of its business, but in
connection with which the Company takes precautions to prevent dissemination to
persons other than certain directors, officers and employees. As used herein,
“Trade Secrets” do not include any information that, at the time of disclosure
or thereafter, is generally available to or known by the public (other than as a
result of a disclosure by Ginn or any of his representatives in violation of the
terms of this Agreement). Ginn acknowledges and agrees that the Trade Secrets
(i) are secret and not known in the industry or to the public; (ii) are
entrusted to him after being informed of their confidential and secret status by
the Company and because of the fiduciary position occupied by him with the
Company; (iii) have been developed by the Company for, and on behalf of, the
Company through substantial expenditures of time, effort and money and are used
in its business; (iv) give the Company an advantage over competitors who do not
know or use the Trade Secrets; (v) are of such value and nature as to make it
reasonable and necessary to protect and preserve the confidentiality and secrecy
of the Trade Secrets; and (vi) the Trade Secrets are valuable, special and
unique assets of the Company, the disclosure of which could cause substantial
injury and loss of profits and goodwill to the Company. Ginn shall not use in
any way or disclose any of the Trade Secrets, directly or indirectly, during the
Advisory Period, or at any time thereafter, except as required in the course of
his employment with the Company. Ginn agrees that in any action or claim brought
by him or in any action or claim brought against him involving the provisions of
this Section 4, Ginn hereby waives any claim or defense that the above covenants
are unenforceable, void or voidable, for any reason, including, but not limited
to, fraud, misrepresentation, illegality, unenforceable restraint of trade,
failure of consideration, illusory contract, mistake, or any other substantive
legal defense. All files, records, documents, information, data and similar
items

 

AGREEMENT

Page 4 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

relating to the business of the Company, whether prepared by Ginn or otherwise
coming into his possession, shall remain the exclusive property of the Company
and shall not be removed from the premises of the Company under any
circumstances without the prior written consent of the Board of Directors of the
Company (except in the ordinary course of business during Ginn’s employment with
the Company), and in any event shall be promptly delivered to the Company upon
termination of Ginn’s employment for any reason; provided however, that Ginn may
purchase his laptop from the Company at fair market value as mutually agreed to
by the Parties. Prior to such transfer of ownership, the Company shall ensure
that all Confidential Information has been deleted from the laptop. Following a
review of the laptop by the Company’s IT personnel to ensure that it does not
contain any Company Confidential Information, the Company will provide to Ginn a
copy of his contacts from the laptop and certain other personal information.
Ginn agrees that, upon his receipt of any subpoena, process or other request to
produce or divulge, directly or indirectly, any Trade Secrets to any entity,
agency, tribunal or person, he shall timely notify and promptly deliver a copy
of the subpoena, process and stipulates or other request to the Chairman of the
Board and Chief Executive Officer of the Company. For this purpose, Ginn
irrevocably nominates and appoints the Company (including any attorney retained
by the Company), as his true and lawful attorney-in-fact, to act in his name,
place and stead to perform any act that he might perform to defend and protect
against any disclosure of any Trade Secrets.

d. Non-Disparagement. Ginn agrees to refrain from any criticisms or disparaging
comments about the Company or any affiliates (including any current officer,
director or employee of the Company), and Ginn agrees not to take any action, or
assist any person in taking any other action, that is adverse to the interests
of the Company or any affiliate or inconsistent with fostering the goodwill of
the Company and its affiliates; provided, however, that nothing in this
Agreement shall apply to or restrict in any way the communication of information
by the Company or Ginn to any state or federal law enforcement agency or to the
Board of Directors or senior management of the Company or require notice to the
Company thereof, and Ginn will not be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law.

The Company agrees to refrain from any criticisms or disparaging comments about
Ginn. If called for a reference by a prospective employer of Ginn, the Company
shall limit its comments to the dates of Ginn’s employment, and the positions
held and state that Ginn resigned.

e. Standstill. Ginn agrees that during the Advisory Period and for the period
ending five (5) years after the Termination Date, neither he nor anyone acting
on his behalf will, without the prior written consent of the Company’s Board of
Directors, directly or indirectly: (i) except for a written offer or proposal
submitted confidentially to the Company, acquire, offer, propose or seek to
acquire, or agree to acquire, by purchase or otherwise, any securities or assets
of the Company, or direct or indirect rights to acquire securities or assets of
the Company exceeding one percent (1%) of the then outstanding securities or
assets of the Company; (ii) make, or in any way participate, in any
“solicitation” of “proxies” or consents to vote (as such terms are used in the
rules of the Securities and Exchange Commission), or otherwise act, alone or in
concert with others, to seek to control or influence the management, Board of
Directors or policies of the Company; (iii) make any public announcement with
respect to, or offers of, (with or without conditions) any Extraordinary
Transaction involving the Company or any of its securities or assets, or
otherwise take any actions, other than submitting to the Company a confidential
written offer or proposal, which might force the Company to make a public
announcement regarding such matters; (iv) form, join or in any way participate
in a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, in connection with any of the foregoing; or (v) request the
Company to amend or waive any provision of this paragraph; provided,

 

AGREEMENT

Page 5 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

however, (A) this subparagraph (e) shall not apply to the acquisition by Ginn of
any securities of the Company directly from the Company, whether pursuant to the
exercise of options or vesting of restricted stock or otherwise; (B) this
subparagraph (e) shall terminate and the restrictions contained herein shall
cease to apply to Ginn upon the earliest to occur of any of the following with
respect to the Company: (x) the Company enters into a definitive agreement with
respect to an Extraordinary Transaction, (y) any person makes an unsolicited
public offer for an Extraordinary Transaction for the Company, or (z) a Change
in Control of the Company; (C) “Extraordinary Transaction,” as used herein,
means any acquisition of a significant amount of securities or assets of the
Company or any of its affiliates, including in connection with any extraordinary
transaction, such as a merger, reorganization, recapitalization, tender or
exchange offer, or asset disposition involving the Company or any of its
affiliates that, if consummated, such acquisition, transaction, merger,
reorganization, recapitalization, tender or exchange offer, or asset disposition
would result in a Change in Control of the Company; and (D) “Change in Control,”
as used herein shall have the meaning set forth in the 2003 Plan.

f. Enforcement. Ginn hereby agrees that a breach of any of the provisions of
this Section 4 would cause irreparable injury to the Company and its affiliates,
for which they would have no adequate remedy at law. If Ginn breaches any of the
covenants set forth in this Section 4, then without regard for any provision to
the contrary, the Company shall have the right to immediately discontinue all
payments and benefits under Section 3 hereof to Ginn and his spouse, except to
the extent that such payment(s) or benefit(s) are earned as of such date, and to
immediately seek injunctive relief from a court having jurisdiction for any
actual breach of this Section 4. Any such injunctive relief shall be in addition
to any other remedies to which the Company may be entitled at law, in equity or
otherwise. If it is determined that Ginn has not committed a breach thereof, the
Company shall resume the payments and benefits under Section 3 and pay to Ginn
and his spouse all payments and benefits under Section 3 that had been suspended
pending such determination.

The parties hereto intend all provisions of subsections (a), (b), (c), (d),
(e) and (f) of this Section 4 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (a), (b), (c), (d) and (e) of this
Section 4 is too broad to be enforced as written, the parties intend that the
court may reform the provision to such narrower scope as it determines to be
reasonable and enforceable. In addition, however, Ginn agrees and stipulates
that the non-competition agreements, non-solicitation agreements,
non-disclosure, non-disparagement and standstill agreements (set forth above in
subsections (a), (b), (c), (d), and (e) of Section 4 of this Agreement,
respectively) each constitute separate agreements independently supported by
good and adequate consideration and shall survive this Agreement. The existence
of any claim or cause of action of Ginn against the Company, except for a breach
of this Agreement by the Company or its subsidiaries, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements of
Ginn contained in the non-competition, non-solicitation, non-disclosure,
non-disparagement and standstill agreements (set forth above in subsections (a),
(b), (c), (d), and (e) of Section 4 of this Agreement, respectively). Ginn
agrees and stipulates that in any action or claim brought by him or in any
action or claim brought against him involving the provisions of this Section 4,
Ginn hereby expressly waives any claim or defense that the above covenants are
unenforceable, void or voidable, for any reason, including, but not limited to,
fraud, misrepresentation, illegality, unenforceable restraint of trade, failure
of consideration, illusory contract, mistake, or any other substantive legal
defense.

If Ginn’s consulting relationship with the Company is terminated by the Company
without Cause (as defined below) or if Ginn or Employer terminates this
Agreement due to Disability (“Disability,” as used

 

AGREEMENT

Page 6 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

herein, shall have the meaning ascribed to it in the 2003 Plan), Ginn shall
continue to receive the salary and benefits provided under Section 3 hereof, to
the extent applicable and as provided therein, as if he had remained employed
through the Termination Date. In the event of Ginn’s death after termination
under this section, Ginn’s surviving spouse, if any, shall be entitled to
receive continued salary payments as provided in Section 3(a) and (b) through
the period ending on the Termination Date.

If Ginn’s consulting relationship with the Company is terminated by the Company
for Cause (as defined below) or if Ginn voluntarily terminates the consulting
relationship hereunder for any reason other than Disability, the Company’s
obligation to make the payments or provide the benefits listed under Section 3
of this Agreement shall immediately terminate as of the date of his termination
except to the extent that such payment(s) or benefit(s) are earned as of such
date. For purposes of this Agreement, “Cause” shall mean: (i) Ginn’s willful and
continued failure to substantially perform his duties and other obligations
under this Agreement and such failure continues for a period of thirty (30) days
after written notice by the Company of the existence of such failure; provided,
however, that only one such notice by the Company need be sent and, if such
failure re-occurs thereafter, no further notice and opportunity to cure such
failure shall be required; (ii) the willful engaging by Ginn in gross misconduct
materially and demonstrably injurious to the Company, as determined by the
Company; or (iii) Ginn’s conviction for committing an act of fraud,
embezzlement, theft or other act constituting a felony (which shall not include
any act or offense involving the operation of a motor vehicle); provided,
however, that the Board of Directors of the Company or the then current Chairman
of the Board must first provide to Ginn written notice clearly and fully
describing the particular acts or omissions which the Board or the then current
Chairman of the Board reasonably believes in good faith constitutes Cause under
this subsection and an opportunity, within thirty (30) days following the
receipt of such notice, to meet in person with the Board of Directors or the
then current Chairman of the Board to explain the alleged acts or omissions
relied upon by the Board of Directors and, to the extent practicable, to cure
such acts or omissions. For purposes of this Agreement, any termination of
Ginn’s consulting relationship for Cause shall be effective only upon delivery
to Ginn of a certified copy of a resolution of the Board of Directors of the
Company, adopted by the affirmative vote of a majority of the entire membership
of the Board of Directors following a meeting at which Ginn was given an
opportunity to be heard on at least five (5) business days’ advance notice,
finding that Ginn was guilty of the conduct constituting Cause, and specifying
the particulars thereof. Further, for the purposes of this Agreement, no act or
failure to act on Ginn’s part shall be considered willful unless done, or
omitted from being done, by Ginn not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company.

5. Release of Claims by Ginn. In exchange for the consideration offered to Ginn
under this Agreement, Ginn, on his behalf and on behalf of his heirs, devisees,
legatees, executors, administrators, personal and legal representatives, assigns
and successors in interest, hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY
RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the fullest extent permitted by
law, the Company, its subsidiaries and each of the their directors, officers,
employees, representatives, stockholders, predecessors, successors, assigns,
agents, attorneys, divisions, subsidiaries and affiliates (and agents,
directors, officers, employees, representatives and attorneys of such
stockholders, predecessors, successors, assigns, divisions, subsidiaries and
affiliates), and all persons acting by, through, under or in concert with any of
them (collectively, the “Releasees” and each a “Releasee”), or any of them, from
any and all charges, complaints, claims, damages, actions, causes of action,
suits, rights, demands, grievances, costs, losses, debts, and expenses
(including attorneys’ fees and costs incurred), of any nature whatsoever, known
or unknown, that Ginn now has, owns, or holds, or claims to have, own, or hold,
or which Ginn at any time heretofore had, owned, or held, or claimed to have,
own, or hold from the beginning of time to the date that Ginn signs this
Agreement, including, but not limited to, those claims arising out of or
relating to (i) any agreement, commitment, contract, mortgage, deed of trust,
bond, indenture, lease, license,

 

AGREEMENT

Page 7 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

note, franchise, certificate, option, warrant, right or other instrument,
document, obligation or arrangement, whether written or oral, or any other
relationship, involving Ginn and/or any Releasee, (ii) breach of any express or
implied contract, breach of implied covenant of good faith and fair dealing,
misrepresentation, interference with prospective or actual contractual or
business relations, personal injury, slander, libel, assault, battery,
negligence, negligent or intentional infliction of emotional distress or mental
suffering, false imprisonment, wrongful termination, wrongful demotion, wrongful
failure to promote, wrongful deprivation of a career opportunity, discrimination
(including disparate treatment and disparate impact), hostile work environment,
sexual harassment, retaliation, any request to submit to a drug or polygraph
test, and/or whistleblowing, whether said claim(s) are brought pursuant to laws
of the United States or any other jurisdiction applicable to Ginn’s actions on
behalf of the Company or any of its subsidiaries or affiliates, and (iii) any
other matter; provided, however, that nothing contained herein shall operate to
release any obligations of the Company or its successors or assigns arising
under this Agreement. Notwithstanding anything in this Agreement to the
contrary, it is the express intention of Ginn and the Company that this
Agreement shall not act as a release or waiver of (1) any rights of defense or
indemnification which would be otherwise afforded to Ginn under the Certificate
of Incorporation, By-Laws or similar governing documents of the Company or its
subsidiaries or under that certain Indemnification Agreement by and between the
Company and Ginn, dated on or about October 18, 2000; (2) any rights of defense
or indemnification which would be otherwise afforded to Ginn under any director
or officer liability or other insurance policy maintained by the Company or its
subsidiaries for the period during which he acted in the capacity as an officer
or director of the Company or one of its subsidiaries; (3) any rights of Ginn to
benefits accrued under any Company employee benefit plans, including but not
limited to the NCI 401(k) Profit Sharing Plan, the NCI Building Systems, Inc.
Deferred Compensation Plan (as amended), applicable health, medical and welfare
benefit programs, and the like; (4) any rights under this Agreement; and
(5) such other rights or claims as may arise after the date of this Agreement.
Ginn acknowledges that he has had at least twenty-one (21) calendar days after
this Agreement was presented to him to consider whether to execute this
Agreement, and he may revoke his acceptance of this Agreement if he provides
notice of such revocation to the Company within 7 days of the date he signs this
Agreement.

7. Stock Trading and Company Policies. During the period beginning on the
Effective Date and ending two (2) business days after the Company first issues
an earnings release following the date as of which Ginn is no longer serving as
a director or executive officer of the Company or any of its related entities,
Ginn agrees to comply with all of the Company’s policies with respect to trading
in the Company’s securities to the same extent as such policies are applicable
to executive officers of the Company including, without limitation, “blackout”
periods restricting or prohibiting trading in the Company’s securities, whether
regularly scheduled or imposed under special circumstances, and any “lockup”
requested by any underwriter with respect to an offering of the Company’s
securities and, during the Advisory Period, Ginn agrees to comply with the
foregoing to the extent that he is in possession of material non-public
information relating to the Company.

8. Non-Alienation. Ginn shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts due or payable under
this Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as Ginn lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof. Upon the death of Ginn, his surviving spouse, if any, shall have the
right to enforce the provisions hereof.

9. Assumption by Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place and (a) if such

 

AGREEMENT

Page 8 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

successor does not expressly assume and agree to perform this Agreement, or if
such assumption does not occur by operation of law and, to the extent
applicable, (b) if such transaction satisfies the requirements to avoid the
imposition of an excise tax under the provisions of Section 409A of the Internal
Revenue Code and related regulations and Treasury pronouncements
(“Section 409A”) or such payment restrictions are otherwise inapplicable, then
the Company shall be obligated to make a cash payment to Ginn, immediately
following such succession (or, if later, the first date at which payment can be
made without incurring an excise tax under Section 409A), equal to the aggregate
value of (i) the salary otherwise payable pursuant to Sections 3(a) and (b) for
the remainder of the term of this Agreement, without reduction for early payout,
and (ii) a sum equivalent to the number of months remaining under the term of
the Agreement, multiplied by the most recent applicable rate charged to
terminated employees for continuation of comparable health insurance coverage
(COBRA coverage), with no offset for Ginn’s portion of the premium.

10. Non-Mitigation. Ginn shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation or benefit earned by Ginn as a result
of employment by another employer or by deferred compensation or retirement
benefits received by Ginn.

11. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

12. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

13. Notices. For purposes of this Agreement, all notices or other communications
hereunder shall be in writing and shall be given in person and/or by United
States Certified Mail, return receipt requested, postage prepaid (with evidence
of receipt by the party to whom the notice is given), addressed as follows:

 

To the Company:

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: General Counsel

To Ginn:

Kelly R. Ginn

P.O. Box 1369

Waller, Texas 77484

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

14. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of the Company. Ginn’s status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of the Company, and Ginn will have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. Nothing contained in this Agreement, and no action taken
pursuant to this provision, will create or be construed to create a trust of any
kind between the Company and Ginn or any other person.

 

AGREEMENT

Page 9 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

15. Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes that will be required
pursuant to any law or governmental regulation or ruling. Ginn acknowledges that
he is responsible for payment of his estimated federal income taxes, employment
taxes, social security taxes and any other taxes that may accrue under law by
reason of the compensation for his services provided as a consultant hereunder.

16. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

18. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

19. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of Texas.

20. Alternative Dispute Resolution. If a dispute arises out of or related to
this Agreement, and if the dispute cannot be settled through direct discussions,
the aggrieved party shall by written notice demand that the dispute be submitted
to non-binding mediation. Ginn and the Company hereby agree to endeavor to
settle the dispute in an amicable manner by participating in non-binding
mediation held in Houston, Texas before a mediator jointly selected by the
parties, before either party seeks recourse in any other proceeding or forum.
This mediation shall be conducted pursuant to the Rules and Procedures of the
American Arbitration Association for the resolution of employment disputes, or
as otherwise stipulated by the parties. The parties agree to make a good faith
attempt to resolve the dispute through mediation within thirty (30) days after
the written demand for mediation is received by the non-aggrieved party. The
Company shall pay all costs of such mediation, exclusive of Ginn’s legal and
expert fees.

21. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements between the parties concerning the subject hereof. Nothing in this
Agreement shall affect Ginn’s right to benefits under the terms of any employee
benefit plan of the Company in which Ginn has participated or may participate.

22. Section 409A. This Agreement is intended to comply with Section 409A and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A. It is the intent of the parties
hereto that the provisions of this Agreement avoid the imposition of the excise
tax under Section 409A, therefore, the Company, in its discretion, may amend
this Agreement to the extent necessary to avoid or minimize the excise tax under
Section 409A and no action taken to comply with Section 409A shall be deemed to
adversely affect Ginn’s rights under this Agreement.

 

AGREEMENT

Page 10 of 11

NCI_KRGinn_Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

NCI BUILDING SYSTEMS, INC.

 

By:  

/s/ Norman C. Chambers

  Norman C. Chambers   Chairman, President & Chief Executive Officer

 

Witness   

/s/ Todd R. Moore

   Todd R. Moore

 

KELLY R. GINN

/s/ Kelly R. Ginn

Kelly R. Ginn

 

AGREEMENT

Page 11 of 11

NCI_KRGinn_Agreement